Citation Nr: 1527433	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left ankle disorder, originally claimed as ankle strain.

2. Entitlement to service connection for a left ankle disorder.

3. Entitlement to service connection for inguinal hernia.

4. Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2005.

This case comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a Travel Board hearing before a Veteran's Law Judge.  Such a hearing was scheduled at the RO for December 5, 2014.  Notice of the date, time, and location of the scheduled hearing was mailed to the Veteran at two different addresses, both of which were listed as his address of residence in the claims file at various times.  One of the address was written on both the Veteran's VA Form 9 and on his most recent prior written statement to VA.  Both notification letters were returned as underliverable and the Veteran did not appear for the scheduled hearing.  

When an appellant receives notice of a Board hearing and then fails to appear for the scheduled hearing, the case is processed as though his hearing request had been withdrawn.  See 38 C.F.R. § 20.702(b),(d) (2014).  Under VA regulations, "notice" means written notice sent to a claimant at his or her latest address of record. 38 C.F.R. § 3.1(q) (2014).  Since VA mailed appropriate notice to the Veteran at two of his previous addresses and the Veteran apparently did not notify VA that he had moved, the Board finds that the Veteran has been "notified" as that term is used in the applicable regulation and his request for a hearing will therefore be considered withdrawn.  See 38 C.F.R. § 20.702(d).  Moreover, he has not requested that the hearing be rescheduled, nor has he suggested that there is good cause sufficient to reschedule the hearing.  The Veteran did, however, testify before a decision review officer in August 2012.  A transcript of that hearing is of record.

The issues of entitlement to service connection for degenerative joint disease of the left ankle, right ankle disorder, and inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2006 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for left ankle strain. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
 
2. Evidence received since the March 2006 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a disorder of the left ankle and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2006 decision denying service connection for left ankle strain is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).
 
2. Evidence received since the March 2006 rating decision is new and material and the claim for entitlement to service connection for a left ankle disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014). Since the Board is granting the only claim decided today, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board also looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a March 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left ankle strain. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its March 2006 rating decision, the AOJ denied service connection for a left ankle strain on the grounds that the evidence did not prove that the Veteran actually had a current disability of the left ankle.  Since that decision, VA has received medical records, which include a December 2011 VA treatment note referring to degenerative changes in the Veteran's left ankle.  

The December 2011 treatment note indicating possible degenerative changes in the ankle also describes a recent trauma to the foot.  The presence of trauma to the foot in 2011 may have a tendency to show that degenerative changes in the Veteran's ankle are not related to service.  Nevertheless, because the March 2006 rating decision denied the original claim on the grounds that there was no current disability, the Veteran is not required to prove any of the other elements of his claim for service connection in order to reopen the claim.  See Shade, 24 Vet. App. at 122.  "VA in writing the words of its regulation could not have intended a reading of [38 C.F.R.] § 3.156(a) and § 3.159 that, after the claimant has met the requirement of submitting evidence that is both new and material, would deny reopening because an adequate medical nexus opinion was not provided by the claimant.  Indeed, this would require the claimant to submit medical evidence in every case in which VA's previous negative determination regarding nexus or a current disability stood between the claimant and disability benefits."  Shade, 24 Vet. App. at 118 (emphasis in original).  

Accepting the credibility of the newly submitted evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, see Justus, 3 Vet. App. at 513, the medical records tending to show that the Veteran has a current ankle disorder relate to "an unestablished fact necessary to establish the claim[s]" because, in March 2006, the AOJ made a finding that the Veteran had no current disability.  See 38 C.F.R. § 3.156(a).  Such a disability is now shown.


ORDER

The application to reopen a claim for entitlement to service connection for a left ankle disorder is granted.  The appeal is allowed to this extent.

REMAND

The Board finds that further development of the Veteran's service connection claim is required. Specifically, a letter from an attorney acting for the Veteran in a separate administrative proceeding indicates that during the pendency of the appeal the Veteran applied for Social Security disability benefits.  Although the evidence does not specifically identify the disability or disabilities for which benefits were sought, the claim before the Social Security Administration may be based in part upon the claimed disabilities at issue in this appeal.  The Board therefore finds that records associated with the Veteran's claim for Social Security benefits are potentially relevant to the service connection claims on appeal and an effort to obtain them should be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also 38 C.F.R. § 3.159(c)(2) (2014).

VA's duty to assist also includes the obligation to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO denied the Veteran's claims for service connection for an inguinal hernia without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disability is related to service.

The Veteran's post-service medical treatment records indicate surgical repair of a left sided inguinal hernia in July 2007, approximately two and a half years after he was discharged from the Army.  According to the Veteran's report of medical history from shortly before his discharge, the Veteran denied any hernias or ruptures.  In his August 2012 hearing testimony, however, the Veteran indicated that he did notice the hernia in service, but he did not know the bulge in his abdomen was an inguinal hernia until it was diagnosed by a VA physician in 2007.  While the cause of his hernia may be difficult to assess without medical expertise, a mass of bulging skin coming from his abdomen is observable to an ordinary layperson.  Cf. Layno v. Brown, 6 Vet. App. 465, 470  (1994).  Having considered this evidence, and observing that - when deciding whether a medical opinion must be obtained - the requirement that a link may exist between the current disorder and active military service "establishes 'a low threshold'"  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006) (quoting McClendon, 20 Vet. App. at 83, the Board finds that the Veteran's inguinal hernia claim must be remanded for an examination.  

Similarly, the Veteran's VA treatment records include numerous descriptions of ankle pain.  The December 2011 treatment note indicates that, with respect to the left ankle, there may be degenerative changes.  The Veteran's service treatment records describe ankle injuries in May 2003 and again in June or September 2004.  In the Veteran's October 2004 report of medical history, he indicated numbness in his feet when running and in certain positions ever since his 2004 ankle sprain.  The Board finds that the evidence related to the Veteran's ankle claims likewise satisfies the McClendon standard, and an examination of the Veteran's ankles is warranted..  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and ask that they provide all information available regarding the Veteran's claim for Social Security disability benefits.  Should it be determined that such disability benefits have, in fact, been awarded, any medical records utilized in the Agency's determination should be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  The Veteran should be requested to sign any authorization needed for the release of any private medical records to the VA.

2. After the above has been accomplished to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature of any ankle disability, and obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner must identify and describe all illnesses or injuries to the Veteran's ankles.  For each illness or injury identified, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that each identified illness or defect had its onset during the Veteran's service in the Army or is otherwise related to service.  In his or her report, the examiner should specifically consider and discuss the service treatment records indicating injuries to the Veteran's left ankle in May 2003 and again in June or September of 2004.  The examiner should also discuss the December 2011 VA treatment note which mentions possible degenerative changes in the Veteran's left ankle.  A comprehensive medical rationale is requested with respect to all opinions and findings.

3. After the above has been accomplished to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature of any current residuals of the Veteran's inguinal hernia, and obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's inguinal hernia, which was surgically repaired on three occasions between July 2007 and June 2009, had its onset during the Veteran's service in the Army or is otherwise related to service.  In his or her report, the examiner should specifically consider and discuss the Veteran's statements indicating that he first noticed the hernia, though he did not yet know what it was, when he was serving in the Army in Colorado.  Even if the examiner finds no inguinal hernia, or chronic residuals thereof, at the time of his or her examination, the examiner should also indicate, insofar as such information is knowable, whether the Veteran has had an inguinal hernia or residuals of inguinal hernia surgical repair at any time since he filed his claim (January 2012) .  A comprehensive medical rationale is requested with respect to all opinions and findings.

4. After the above development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


